—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered January 28, 1998, convicting defendant, after a jury trial, of two counts of robbery in the second degree and one count of assault in the second degree, and sentencing her, as a second felony offender, to concurrent terms of 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility were properly presented to the jury, as was the question of the reliability of the complaining witness’s identification of defendant, and we see no reason to disturb its findings. Concur— Sullivan, J. P., Tom, Lerner and Buckley, JJ.